Lowe, Ch. J.
Indictment: intoxicating hquois. The defendant was tried and convicted, under section 1561 of the Revision, for producing or causing a nuisance, in the matter, as charged in the indictment, of using and keeping a piace or grocery for the purpose of selling intoxicating liquors.
The indictment does not allege that he had sold liquors, nor that he had them in his grocery with intent to sell, but simply that he used and’kept a place for the purpose of selling. This, without more, does not complete the offense, or amount to a violation of the law. It should appear, and thus be averred, that he either had sold liquors at the place mentioned, or kept them there for the purpose of selling. For this defect in the indictment a demurrer was filed, but overruled. The same objection is renewed in this court, which we deem well taken, and the judgment will be
Reversed.